Citation Nr: 1009804	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-05 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to 
February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  The Board denied the claim in May 
2009, and the Veteran appealed that decision to the Court of 
Appeals for Veterans Claims (Court).  In December 2009, a 
Joint Motion for Remand was filed, which was granted by Order 
of the Court in January 2010.  Thus, the appeal has returned 
to the Board for further consideration. 

In February 2006, the Veteran testified at a hearing before 
the undersigned, via video-conference.  A transcript of the 
hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that her GERD was present in service and 
has continued since that time.  Therefore, she argues that 
she is entitled to service connection for GERD.  The Board 
determines that a remand is required so that the Veteran may 
be afforded a VA examination.

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in- service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159; see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, 
both VA and private treatment records reflect diagnoses of 
GERD and laryngopharyngeal reflux (LPR).  Additionally, 
service treatment records contain discrete references to 
gastrointestinal disorders.  Specifically, the Veteran 
complained of nausea and vomiting along with headaches in 
August 1986.  In April 1991, she was treated for viral 
gastroenteritis, for which she was prescribed Imodium.  Later 
that year, in December, she had complaints of laryngitis that 
was diagnosed along with bronchitis, but without comment as 
to gastroenterological symptoms.  Finally, the Veteran has 
reported that her symptoms have been present since service, 
and she is competent to describe such symptoms.  In light of 
these facts, a VA examination is necessary in this case, and 
so the appeal must be remanded to the RO/AMC so such 
examination may be scheduled.  

Additionally, in February 2010, the Veteran submitted private 
treatment records from October 2009, for which she did not 
waive agency of original jurisdiction (AOJ) review.  See 38 
C.F.R. § 20.1304 (2009).  Thus, the case must also be 
remanded to allow for AOJ consideration of new evidence.

Finally, the Board notes that the most recent treatment 
record in the claims file is dated in January 2004.  
Therefore, while the case is in REMAND status, the Veteran 
should be requested to identify all relevant VA and private 
treatment she has received since January 2004 and to 
authorize release of the records if necessary.    

Accordingly, the case is REMANDED for the following action:

1.	Request that the Veteran identify all 
VA and private gastrointestinal 
treatment she has received since 
January 2004 and that she authorize 
release of those records to VA as 
necessary.  Identified records should 
be requested.  All requests and 
responses, positive and negative, 
should be associated with the claims 
file.

2.	Schedule the Veteran for a VA 
examination in order to determine the 
etiology of her currently diagnosed 
gastrointestinal disorders.  The claims 
file should be made available for 
review, and the examination report 
should reflect that such review 
occurred.  Upon review of the record 
and examination of the Veteran, the 
examiner should opine as to the 
following:
Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that any of the 
Veteran's currently diagnosed 
gastrointestinal disorder(s) are 
causally and etiologically related to a 
disease, incident, or injury in 
service?

A rationale for any opinion advanced 
should be provided, as well as a 
discussion of the sources relied upon 
in forming the opinion.

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the April 2009 
supplemental statement of the case.  
The Veteran and her representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


